Title: To James Madison from John M. Forbes, 8 July 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


8 July 1803, Hamburg. Reports that accounts from Great Britain to 1 July indicate that the Elbe River will be “closely blockaded,” forcing all British and American trade to other Baltic ports and totally suspending trade with Hamburg. Believes it necessary that he establish his agency in Lübeck or Rostock, in the circle of Lower Saxony. Has “repeatedly solicited” an extension of his commission to this circle “with a mere view to the public Service.” “But now that it becomes an object of private as well as increased public interest, that our trade should be suitably protected, I flatter myself that … the United States … will not refuse to give me that commercial encouragement which is my only reward.” Reports that “the second Capitulation of the Hanoverians … is confidently asserted to have taken place.” The French general Mortier is now in Hamburg on a visit of two or three days.
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Hamburg, vol. 1). First RC 2 pp.; marked “Triplicate”; docketed by Wagner as received 26 Sept. Second RC begins on second page of Forbes to JM, 30 June 1803. The enclosures (15 pp.) are copies of the following: Forbes’s “Circular to the Americans leaving this Port,” n.d.; a translation of von Sienen to Forbes, 30 June 1803, requesting depositions from the crew of the Astrea in the case of an impressed seaman; Forbes to von Sienen, 6 July 1803, rejecting as a breach of diplomatic etiquette the invitation to provide depositions and reiterating his formal remonstrance; Forbes’s statement, 5 July 1803, of the circumstances of the sailor’s impressment off the Astrea; and enclosures 6–9 and 12 described in Forbes to JM, 13 June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

